EMPLOYMENT AGREEMENT THE AGREEMENT is made as of the 21st day of September, 2009 (the “Effective Date”) by and between Ecology Coatings, Inc., a Nevada corporation (the "Company"), and Robert G. Crockett (the "Executive"). 1.Employment:The Company hereby agrees to employ the Executive as its Chief Executive Officer and the Executive hereby accepts such employment upon the terms and conditions set forth in the Agreement. 2.Duties. 2.1During the term of the Agreement, the Executive shall diligently perform all services consistent with his position as may be assigned to his by or under the direction of the Board of Directors of the Company and such other members of senior management designated by the Board.The Executive's duties shall include overall responsibility for the affairs of the Company, attainment of new revenue sources and compliance with SEC and other requirements of a public company.In the performance of his duties, the Executive shall report to the Board of Directors. 2.2The Executive shall devote his full working time and attention to the business and affairs of the Company, render such services in a competent and efficient manner, and use his reasonable and appropriate best efforts to faithfully promote the interests of the Company. 3.Term of Employment. 3.1Term.The term of employment shall begin upon execution of the Agreement and extend for a period of three (3) years (the "Initial Term"). 3.2Termination Without Cause.The Company shall have the right to terminate the Executive's employment under the Agreement by written notice to the Executive at any time; provided, however, that, upon such termination without Cause or termination by Executive for Good Reason, the Company shall pay to Executive 50% of unpaid compensation and benefits based on the remaining term of Executive’s employment.The Company shall be deemed to have terminated the Executive's employment if such employment is terminated:(i) by the Company without Cause; or (ii) by the Executive voluntarily for "Good Reason."For purposes of the Agreement, "Good Reason" means any breach by the Company of any of the terms or provisions of the Agreement which is not cured within thirty (30) business days of written notice by the Executive.Any termination which occurs within one year of a change in control shall be presumed to be a termination without Cause. 3.3 Termination for Cause.The Company may terminate the Agreement and the Executive's employment hereunder immediately upon written notice to the Executive for "Cause" (as hereinafter defined).For purposes of the Agreement, the term "Cause" shall mean (i) the repeated failure or refusal of the Executive to perform the duties or render the services reasonably assigned to his from time to time by the Board of Directors (except during reasonable vacation periods or sick leave); (ii) the charging or indictment of the Executive in connection with a felony or willful misfeasance or nonfeasance; (iii) the association, directly or indirectly, of the Executive, for his profit or financial benefit, with any person, firm, partnership, association, entity or corporation that competes, in any material way, with the Company; (iv) the disclosing or using of any material "Confidential Information", "Trade Secrets"or “Material, Non-Public Information” (as those terms are defined in Section 9) of the Company at any time by the Executive, except as required in connection with his duties to the Company, (v) the breach by the Executive of his fiduciary duty or duty of trust to the Company, including the commission by the Executive of an act of fraud or embezzlement against the Company, (vi) trading, directly or indirectly, in the Company’s securities while in possession of material, non-public information (vii) any other material breach by the Executive of any of the terms or provisions of the Agreement or any other agreement between the Company and the Executive, which other material breach is not cured within thirty (30) business days of notice by the Company; or (vii) any other action by the Executive, which, in the good faith and reasonable determination of all of the members of the Company's Board of Directors, has the effect of materially injuring the reputation or business of the Company.If the Executive is terminated for Cause, the Executive shall have no further rights or entitlements under the Agreement, the Company shall have no further obligations to the Executive, and the Agreement shall be null and void, provided, however, that the Executive shall be entitled to be receive all unpaid, earned salary, wages and benefits, including accrued vacation pay and reimbursement for reasonable business expenses incurred prior to the date of termination, to the date of termination.It shall be the Company's burden to show that good "Cause" existed for termination under the Section by clear and convincing evidence, and any failure by the Company to carry the burden shall convert the termination into a termination without "Cause."Any termination which occurs within one year of a change in control shall be presumed to be a termination without Cause. 4.Compensation. 4.1Base Salary.The Company shall pay the Executive an annual salary for his services under the Agreement shall be $200,000 for calendar year 2009.Such salary shall be payable semi-monthly, subject to applicable withholding and other taxes.For calendar year 2010 and beyond, the Executive’s salary shall be annually reviewed by the Compensation Committee or the Board of Directors for possible increase. 4.2Bonus and Other Compensation.Executive shall be entitled to participate on the same terms as other officers in any applicable bonus, stock option, restricted stock, pension or profit sharing plan, or any other type of plan adopted by the Company for the benefit of its officers, directors and employees. 5.Grant of Stock Options:The Company will alter stock options previously granted to Executive to purchase Company’s common stock at a price per share equal to the closing price of the Company’s stock on the date the Company’s Board of Directors approves this Agreement in the amounts and with vesting from Executive’s initial date of employment (September 15, 2008) as follows:(i) 110,000 stock options vest at 12 months, (ii) 110,000 stock options vest at 18 months, and (iii) 110,000 vest at 24 months.In addition, the Company will grant Executive 670,000 additional stock options to purchase the Company’s common stock at a price per share equal to the closing price of the Company’s stock on the date the Company’s Board of Directors approves this Agreement, one-quarter of which shall vest on 30 months, 36 months, 42 months and 48 months from the date of
